                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

CARLOS IVAN LLERA-PLAZA                           :
                                                  :
               v.                                 :          No. 2:98-cr-00362-10
                                                  :
UNITED STATES OF AMERICA                          :
_______________________________________

                                     OPINION
              Motion for Compassionate Release, ECF Nos. 1238, 1256 - Denied

Joseph F. Leeson, Jr.                                                              June 8, 2021
United States District Judge


I.     INTRODUCTION

       Carlos Ivan Llera-Plaza, who is serving life imprisonment for multiple convictions of

murder and for conspiracy to distribute cocaine, as well as consecutive terms of imprisonment on

firearms charges, filed a pro se motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A) due to his multiple medical conditions, including chronic kidney disease, and the

coronavirus pandemic. For the reasons set forth below, even assuming the medical conditions

are sufficiently serious, compassionate release is denied because the factors set forth in 18 U.S.C.

§ 3553(a) do not support a reduction in sentence and Llera-Plaza presents a danger to the

community if released.

II.    BACKGROUND

       Llera-Plaza, who is currently fifty-one years of age, was charged with numerous offenses,

including conspiracy to distribute cocaine and cocaine base in violation of 21 U.S.C. § 846,

multiple counts of murder for hire in violation of 18 U.S.C. § 1958 and murder in aid of

racketeering in violation of 18 U.S.C. § 1959, as well as conspiracy to commit the same, and

                                                 1
                                              060721
multiple counts of carrying a firearm during and in relation to crimes of violence in violation of

18 U.S.C. § 924(c). This case arose after a series of four murders-for-hire committed in Puerto

Rico and Philadelphia, Pennsylvania in the summer of 1998. The four young men killed were

Ricky Guevara-Velez, Luis Garcia, Jorge Martinez, and Jose Hernandez. Llera-Plaza and his

coconspirators, including Wilfredo Martinez Acosta and Victor Rodriguez, 1 committed the

murders to further the goals of a large cocaine and crack cocaine distribution organization. 2 The

Government filed notice of its intent to seek the death penalty.

       On May 13, 2002, several weeks after a jury trial commenced, Llera-Plaza pled guilty to

all charges pursuant to a written plea agreement, in which the Government agreed to not seek the

death penalty. The facts underlying the convictions are as follows: from at least 1996 through

December 1998, the RCDO engaged daily in street sales of cocaine and crack in Philadelphia.

The RCDO was selling more than a kilo and a half of crack and over three kilos of cocaine each

week. In 1998, co-defendant Victor Rodriguez came to believe that two ex-employees of the

RCDO, Hernandez and Martinez, had stolen cocaine belonging to the RCDO. Rodriguez spoke

with one of his cocaine suppliers (“Aponte”) from Puerto Rico about wanting to have Hernandez

and Martinez killed. Llera-Plaza was a drug associate of Aponte. They, along with two other

co-defendants, met and discussed the murders, for which Rodriguez offered to pay $25,000.

       On June 17, 1998, they met again to carry out the planned murders. In Puerto Rico, after

surveillance by Aponte and Llera-Plaza, the two co-defendants drove up to a vehicle they

believed to be occupied by Hernandez and fired numerous shots. However, the driver was not

Hernandez, but his friend Guevara-Velez. Llera-Plaza and his coconspirators later learned of the


1
        More than a dozen defendants were charged with drug trafficking offenses in connection
with this case.
2
        The Rodriguez/Cacerez Drug Organization (“RCDO”)
                                              2
                                           060721
mistake and again made plans to murder Hernandez, as well as Martinez. They traveled to

Philadelphia to find the men, but were stopped by police on July 8, 1998, and found to be in

possession of firearms. Llera-Plaza and a co-defendant fled from police. Thereafter, they

located Martinez. On July 12, 1998, Llera-Plaza drove himself and Acosta up to a parked car

occupied by Martinez. Acosta leaned out the car window and fired at least eighteen shots, killing

Martinez and his seventeen-year-old nephew Garcia, who was in Martinez’s car. Llera-Plaza

returned to Puerto Rico and was paid part of the money for the murder, with the remaining

amount being held until Hernandez was also killed. Llera-Plaza traveled back to Philadelphia a

few months later and, on September 24, 1998, executed his plan to kill Hernandez. Llera-Plaza

drove up to the residence where Hernandez stood in the doorway and his co-conspirator fired

numerous shots at Hernandez. Llera-Plaza returned to Puerto Rico and Rodriguez paid him the

remaining amount promised for the murders.

       After his guilty plea, Llera-Plaza proceeded immediately to sentencing and was sentenced

to the agreed-upon sentence of concurrent mandatory terms of life imprisonment for the murder

charges, a concurrent sentence of life imprisonment on the conspiracy to distribute cocaine

charge, and consecutive sentences totaling sixty-five years for the firearms counts, for a total

sentence of life imprisonment plus 65 years. He did not file a direct appeal, but filed a motion

under 28 U.S.C. § 2255 to vacate his sentence in 2013, which was denied as untimely. His

subsequent requests for a certificate of appealability and for relief under Federal Rule of Civil

Procedure 60(b) were also denied.

       Currently pending is Llera-Plaza’s pro se motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A). See Mot., ECF No. 1238; ECF No. 1256 (supplemental motion). He

argues that there are extraordinary and compelling reasons to reduce his sentence because of his

                                                 3
                                              060721
multiple medical conditions, which include chronic kidney disease, chronic lower back pain, and

an irregular heartbeat. Llera-Plaza argues that these conditions, which have limited his ability to

perform physical activities, place him at a high risk for serious complications and/or death if he

contracts COVID-19. 3 He further submits that his sentence should be reduced to time-served

because the First Step Act of 2018 eliminated the stacking provision in 18 U.S.C. § 924(c). 4

       The Government opposes the motion. See Resp., ECF No. 1246. The Government

concedes that Llera-Plaza’s chronic kidney disease presents a risk factor identified by the CDC 5

that would increase the risk of an adverse outcome from COVID-19. It argues, however, that

Llera-Plaza’s medical conditions are being well-controlled with medication and he is able to

perform activities of daily living. 6 The BOP medical records have been filed as an exhibit.

Records, ECF No. 1247. Additionally, the Government asserts that Llera-Plaza is not entitled to

relief because he presents a danger to the community and a reduction would be contrary to the

factors in 18 U.S.C. § 3553(a).


3
        COVID-19 is caused by a coronavirus. Both terms are used herein.
4
        For the reasons set forth below, compassionate release is denied. Because Llera-Plaza is
serving life imprisonment, upon which the stacking provision in 18 U.S.C. § 924(c) has no
impact, compassionate release is denied based on the stacking provision.
5
        Center for Disease Control (“CDC”)
6
        The Government further states that since the coronavirus pandemic began, the Bureau of
Prisons (“BOP”) has taken significant measures to protect the health of inmates and limit the
spread of the virus. The BOP’s “action plan” was prepared over many years and has been
repeatedly refined to address the coronavirus pandemic. See BOP, Updates to BOP COVID-19
Action Plan: Inmate Movement (Mar. 19, 2020), available at
https://www.bop.gov/resources/news/20200319_covid19_update.jsp (last visited April 13, 2021).
The modified operations plan, inter alia, limits movement within and access to all BOP facilities;
requires quarantine of newly admitted inmates, daily screening of facility staff, and screening of
authorized private contractors and visitors; limits access to contractors performing essential
services; suspends social visitation, while increasing inmates’ telephone allowance; and
encourages social distancing, the wearing of face masks, and other steps to limit the spread of the
virus. As it relates to FCI Williamsburg, the Government states that the institution houses 1,266
inmates, five of whom have tested positive and are isolated while they are treated/recover, with
another four current inmates that previously tested positive and have recovered.
                                                  4
                                               060721
III.   LEGAL STANDARD

       The First Step Act empowers criminal defendants to request compassionate release with

the court after first complying with the exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A). 7

This section dictates that the defendant must first move for compassionate release with the BOP,

which then has thirty days to consider the request. See United States v. Raia, 954 F.3d 594, 595-

97 (3d Cir. 2020) (holding that the risks COVID-19 poses in the federal prison system do not

excuse the exhaustion requirement).

       Once a defendant satisfies the exhaustion requirement, the court may reduce a term of

imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if it finds that

“extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). See also 28 U.S.C. § 994(t) (“The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of title 18,

shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.”). Section 1B1.13

of the United States Sentencing Guidelines provides that the court may reduce a term of

imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A), “if, after considering the factors set forth in

18 U.S.C. § 3553(a), to the extent that they are applicable, the court determines that . . .

extraordinary and compelling reasons warrant the reduction; . . . the defendant is not a danger to

the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and []

the reduction is consistent with this policy statement.” 18 U.S.C. Appx. § 1B1.13. See also


7
       Section 3582(c) is actually part of the Sentencing Reform Act of 1984 (“SRA”), but was
amended by the First Step Act to provide prisoners a more direct route to court for their claims.
See United States v. Torres, No. 18-414, 2020 WL 3498156, at *6 (E.D. Pa. June 29, 2020).
                                                 5
                                              060721
United States v. Williams, No. 15-471-3, 2020 U.S. Dist. LEXIS 147664, at *10 (E.D. Pa. Aug.

17, 2020) (“In order to find compelling and extraordinary reasons, the policy statement

additionally requires a court to find that a defendant is ‘not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g)’” (quoting 18 U.S.C. Appx. §

1B1.13(2))).

       The Sentencing Commission has identified the medical condition of a defendant as an

extraordinary and compelling reason if:

       (i) The defendant is suffering from a terminal illness . . . .
       (ii) The defendant is—
               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of the
               aging process,
               that substantially diminishes the ability of the defendant to provide self-care
               within the environment of a correctional facility and from which he or she
               is not expected to recover.

18 U.S.C. Appx. § 1B1.13, App. Note 1. However, “the COVID-19 pandemic does not warrant

the release of every federal prisoner with health conditions that make them more susceptible to

the disease.” United States v. Santiago, No. 15-280, 2020 U.S. Dist. LEXIS 124869, at *7 (E.D.

Pa. July 15, 2020). Similarly, “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and professional efforts to

curtail the virus’s spread.” 8 Raia, 954 F.3d at 597. Even if a defendant’s medical condition is

sufficiently severe, the court must still consider the 18 U.S.C. § 3553(a) sentencing factors and



8
       See BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19, 2020),
available at https://www.bop.gov/coronavirus/covid19_status.jsp (last visited April 12, 2021);
United States v. McLaughlin, No. 17-121-2, 2021 U.S. Dist. LEXIS 29146, at *4-9 (E.D. Pa.
Feb. 16, 2021) (summarizing the BOP’s response to the coronavirus pandemic); Resp. 9-13.
                                               6
                                           060721
whether the defendant is a danger to the safety of any other person or to the community as

provided in 18 U.S.C. § 3142(g). See also United States v. Roeder, 807 F. App’x 157, 161 n.16

(3d Cir. 2020) (holding that “the existence of some health risk to every federal prisoner as the

result of this global pandemic does not, without more, provide the sole basis for granting release

to each and every prisoner within our Circuit”). The § 3553(a) sentencing factors include, but

are not limited to:

       (1) the nature and circumstances of the offense and the history and characteristics
           of the defendant;
       (2) the need for the sentence imposed—
           (A) to reflect the seriousness of the offense, to promote respect for the law, and
               to provide just punishment for the offense;
           (B) to afford adequate deterrence to criminal conduct;
           (C) to protect the public from further crimes of the defendant; and
           (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       ...
       [4] the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct.
       ...

18 U.S.C. § 3553(a). Section 3142(g) provides:

       The judicial officer shall, in determining whether there are conditions of release that
       will reasonably assure the appearance of the person as required and the safety of any
       other person and the community, take into account the available information
       concerning—
         (1) the nature and circumstances of the offense charged, including whether the
           offense is a crime of violence . . . or involves a minor victim or a controlled
           substance, firearm, explosive, or destructive device;
         (2) the weight of the evidence against the person;
         (3) the history and characteristics of the person, including—
             (A) the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse,
               criminal history, and record concerning appearance at court proceedings; and
             (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal, or
               completion of sentence for an offense under Federal, State, or local law; and

                                                 7
                                              060721
         (4) the nature and seriousness of the danger to any person or the community that
           would be posed by the person’s release. . . .

18 U.S.C. § 3142(g).

IV.    ANALYSIS

       Initially, the Court finds that Llera-Plaza has satisfied the exhaustion requirement by first

seeking compassionate release with the BOP. See Mot. 2; Resp. 11. Additionally, the

Government concedes that Llera-Plaza’s chronic kidney disease is sufficiently serious so as to

substantially diminish his ability to provide self-care in prison if he were to contract COVID-19

and therefore meets the threshold test in Application Note 1(A) of § 1B1.13. Nevertheless, the

Government asserts that compassionate release is not warranted because Llera-Plaza would be a

danger if released and, also, the factors set forth in 18 U.S.C. § 3553(a) do not support a

reduction. This Court focuses its discussion on these issues.

       A.      A reduction in sentence is not warranted because Llera-Plaza presents a
               danger to the community if released.

       As previously described, Llera-Plaza pled guilty to his involvement in a drug distribution

conspiracy, to multiple counts of murder for hire and murder in aid of racketeering, and multiple

counts of carrying a firearm during and in relation to crimes of violence. His involvement with

the RCDO, which sold more than a kilo and a half of crack and over three kilos of cocaine each

week, is alone evidence that he presents a danger to the community. See United States v.

Munford, No. 15-376-7, 2021 U.S. Dist. LEXIS 5423, at *12-13 (E.D. Pa. Jan. 12, 2021)

(determining that “it is clear on an objective basis that [the defendant] still continues to present a

danger to the community” where he had played a key role in a drug trafficking organization by

conspiring to distribute a substantial amount of cocaine and marijuana and to launder money).

This, however, was not his only crime.

                                                  8
                                               060721
       Llera-Plaza accepted money to kill two individuals that had stolen from the RCDO and

engaged in extensive planning to commit these murders. Even though he first mistakenly killed

someone that had no involvement in the drug organization, Llera-Plaza did not reconsider his

actions. Rather, he took numerous steps, including travel between Puerto Rico and Philadelphia,

to locate and kill the two persons he was hired to murder. He successfully executed Martinez

next, but also killed a seventeen-year-old boy in the process. This additional loss of life again

did not dissuade Llera-Plaza from his plan to kill Hernandez. Several months after first agreeing

to take money to commit two murders, Llera-Plaza was responsible for four deaths.

       Based on the facts, Llera-Plaza clearly presents a significant danger to the community if

he is released. See United States v. Cooper, 2021 U.S. Dist. LEXIS 79894, *17 (E.D. Pa. April

26, 2021) (denying compassionate release where the defendant participated in the planning and

fulfillment of the heinous, pre-mediated murders of four people); United States v. Martines, 2021

U.S. Dist. LEXIS 23231, *16 (E.D. Pa. Feb. 8, 2021) (denying compassionate release to a

defendant that had served approximately twenty-five years for his role in the murders and

attempted murders of a rival criminal enterprise because he presented a danger to the

community). Accordingly, a reduction in sentence is not consistent with applicable policy

statements issued by the Sentencing Commission. See Williams, 2020 U.S. Dist. LEXIS 147664,

at *10 (“In order to find compelling and extraordinary reasons, the policy statement additionally

requires a court to find that a defendant is ‘not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).’” (quoting 18 U.S.C. Appx. § 1B1.13(2))).

       B.      The factors set forth in 18 U.S.C. § 3553(a) do not support a reduction in
               Llera-Plaza’s sentence.

       For the reasons discussed in the previous section, the nature of the offenses and the

characteristics of Llera-Plaza, weigh strongly against any reduction in sentence. His criminal
                                                  9
                                               060721
activity was very serious, spanned from Puerto Rico to Pennsylvania, lasted approximately two

years and, as to the murders, took months of planning and execution. Llera-Plaza acted with a

complete disregard for life and reducing his sentence of five terms of life imprisonment, plus a

consecutive sixty-five years, would again disregard the lives of Ricky Guevara-Velez, Luis

Garcia, Jorge Martinez, and Jose Hernandez. A sentence reduction would fail to provide just

punishment for all the offenses, to protect the public from future crimes of Llera-Plaza, to

promote respect for the law, or to afford adequate deterrence. 9 See Martines, 2021 U.S. Dist.

LEXIS 23231 at *17 (considering the defendant’s leadership role in the criminal enterprise and

“the many lives he endangered or ended” and concluding that “a reduced sentence would not

reflect the extremely serious and violent nature of [the] offenses nor does it further the aims of

punishment and deterrence”); United States v. Araña, 2020 U.S. Dist. LEXIS 80394, *17 (E.D.

Mich. May 7, 2020) (denying compassionate release to an inmate that was sixty-eight years of

age and had served twenty-four years of a life sentence because in “addition to large scale drug-

trafficking, this case involves the ultimate violence—the taking of a human life”). Given that

four of the life imprisonment terms are statutory minimums, any reduction would also create an

unwarranted sentencing disparity.

       To the extent that § 3553(a) directs the court to consider the need to provide medical

care, this factor does not weigh in favor of release because the prison is managing Llera-Plaza’s




9
       This Court commends Llera-Plaza for participation in the LEAD program and for
completing more than 5,000 hours of programs during his incarceration, as well as not having
any misconducts since 2013. This Court also accepts for purposes of this Opinion that he has
accepted responsibility and shown remorse for his actions. However, these considerations do not
outweigh the extremely serious nature of his offenses or otherwise establish that the goals of §
3553(a) have been met.
                                               10
                                             060721
medical needs 10 and has taken significant steps to limit the spread of COVID-19. See United

States v. Spencer, 2020 U.S. Dist. LEXIS 206676, *6-7 (E.D. Pa. Nov. 4, 2020) (concluding that

the need to provide for medical care in the most effective manner does not weigh in favor of

compassionate release because although the inmate’s medical condition places him at an

increased risk in the event of a COVID-19 infection, he did not show that the prison is unable to

provide medical care or protect against the risk of infection). Although Llera-Plaza contracted

COVID-19 while incarcerated, he has since recovered. See ECF Nos. 1256-1257. Moreover, he

remained “asymptomatic” during his fourteen-day quarantine period and did not have any of the

common CDC symptoms related to COVID-19. At his discharge evaluation, he denied any other

complaints or concerns.

       For all these reasons, the § 3553(a) factors militate against a reduction. See United States

v. Burton, No. 20-2748, 2021 U.S. App. LEXIS 6018, at *2-3 (3d Cir. Mar. 2, 2021) (affirming

the district court’s denial of compassionate release where, after assuming the medical condition

was sufficiently severe, the § 3553(a) sentencing factors did not support compassionate release

following the defendant’s conviction for conspiring to distribute cocaine).

V.     CONCLUSION

       Even assuming Llera-Plaza’s medical conditions are sufficiently serious, compassionate

release is denied because he presents a danger to the community if released. Not only was he

involved in a serious drug trafficking conspiracy and unlawfully possessed firearms, but he killed

four persons, one a seventeen-year-old boy. Reducing his sentence of five concurrent terms of


10
        See e.g. Records 2 (showing that as of October 5, 2020, Llera-Plaza was provided
medication to treat his chronic back pain and counseling about medications, exercise/activity,
diet, and recommended follow-up); Records 7 (stating that on October 1, 2020, Llera-Plaza
denied any episodes of his heart racing or palpitations); Records 8, 24, 36 (indicating that Llera-
Plaza receives medication for his chronic kidney disease).
                                                11
                                              060721
life imprisonment plus a consecutive sixty-five years to a sentence of time served (approximately

twenty-two years) would not be consistent with applicable policy statements issued by the

Sentencing Commission and the factors set forth in 18 U.S.C. § 3553(a). The motion for

compassionate release is therefore denied.

       A separate Order follows.


                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                               12
                                             060721
